                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

United States of America,              )
                                       )
               Plaintiff,              )       ORDER QUASHING MATERIAL WITNESS
                                       )       WARRANT
       vs.                             )
                                       )
Robert Lee Custer,                     )       Case No. 1:18-cr-076
                                       )
               Defendant.              )

       On January 3, 2019, on motion of the Government, the court issued an arrest warrant for a material

witness whose testimony was required at defendant’s trial on January 15, 2019. Defendant’s trial has

now been continued until March 23, 2019. Consequently, the material witness warrant is hereby

QUASHED. The Government may renew its motion at a later date should it still require the material

witness’s testimony at trial.

       IT IS SO ORDERED.

       Dated this 7th day of January, 2019.

                                                       /s/ Charles S. Miller, Jr.
                                                       Charles S. Miller, Jr., Magistrate Judge
                                                       United States District Court
